O’DWYER, J.
In an action brought in this state by a resident thereof against a foreign corporation to recover damages for personal injuries sustained through the negligence of the defendant, a common •carrier, in an accident which occurred in the republic of Mexico, it is not necessary to state in the complaint the law of the foreign country. Actions for injuries to the person committed abroad are sustained without proof in the first instance of the lex loci, upon the presumption that the right to compensation for such injuries is recognized by the *967laws of all countries. Whitford v. Railroad Co., 23 N. Y. 465; McDonald v. Mallory, 77 N. Y. 546, 33 Am. Rep. 664; Monroe v. Douglass, 5 N. Y. 447; Savage v. O’Neil, 44 N. Y. 298; Hynes v. McDermott, 82 N. Y. 41, 37 Am. Rep. 538; Id., 91 N. Y. 451, 43 Am. Rep. 677; 'Stokes v. Macken, 62 Barb. 145. If the law of the Republic of Mexico denies the plaintiff’s right to compensation for thp wrong complained of, that is matter of defense, and not part of the plaintiff’s cause of action; for the courts will not presume the existence of a state of the law in any country by which compensation is not provided for such injuries.
Demurrer overruled, with costs, with leave to answer over within six days upon payment of costs.